PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,009,857
Issue Date: 26 Jun 2018
Application No. 15/273,257
Filing or 371(c) Date: 22 Sep 2016
Attorney Docket No. SMM02075-US-NP


:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. § 1.78(c) filed on April 16, 2022 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.   

The renewed petition pursuant to 37 C.F.R. § 1.78(c) is GRANTED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(c) was filed on January 29, 2021 along with, inter alia, the petition fee, the required statement of unintentional delay, and a certificate of correction, which was dismissed via the mailing of a decision on August 23, 2021.

A renewed petition pursuant to 37 C.F.R. § 1.78(c) was filed on September 23, 2021, along with an acceptable corrected/updated ADS, the fee that is associated with the filing of a certificate of correction, and a statement of facts, which was dismissed via the mailing of a decision on November 5, 2021.  

A renewed petition pursuant to 37 C.F.R. § 1.78(c) was filed on January 5, 2022 which was dismissed via the mailing of a decision on February 18, 2022.  

With this renewed petition filed on April 16, 2022, an explanation of the extended period of delay that supports a finding that the entire period of delay was unintentional has been provided.

To date, requirements (1) - (3) of 37 C.F.R. § 1.78(c) have each been satisfied.  

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 C.F.R. § 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application.  See MPEP § 211.05 for more information regarding entitlement to domestic benefit.  

A new Certificate of Correction is not necessary since the USPTO improperly issued a Certificate of Correction on March 2, 2021 that contains the currently requested benefit claim, prior to the acceptance of the same.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.   


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


Encl. corrected filing receipt